Title: From John Adams to United States Congress, 2 February 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives—
United States February 2d. 1798

I have received from our Minister in London two Acts of the Parliament of Great Britain, one passed on the fourth of July 1797 entitled “an Act for carrying into execution, the Treaty of Amity, Commerce and Navigation concluded between his Majesty and the United States of America” the other passed on the nineteenth day of July 1797 entitled “an Act for the regulating the Trade to be Carried on with the British Possessions in India by the Ships of Nations in Amity with his Majesty.” These Acts have such Connections, with the Commercial and Political interests of the United States that it is proper they should be communicated to Congress; I have accordingly transmitted Copies of them with this Message
John Adams
